Case 1:20-cv-00305-WS-MU Document 50 Filed 05/27/21 Page 1 of 1                       PageID #: 357




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 IRVING and YOLANDA SANTOS,                        )
                                                   )
        Plaintiffs,                                )
                                                   )
 v.                                                )   CIVIL ACTION 20-0305-WS-MU
                                                   )
 MICHELIN NORTH AMERICA, INC.,                     )
 SAM’S EAST, INC., and SAM’S                       )
 WEST, INC.,                                       )
                                                   )
        Defendants.                                )


                                              ORDER
        On May 25, 2021, mediator Michael E. Upchurch filed a Report of Mediator (doc. 49),
 reflecting that the parties reached an agreement to settle the case at a mediation session
 conducted that day. In light of this development, it is ORDERED that this action be
 DISMISSED from the active docket of the Court, with prejudice, provided that any party may
 move to reinstate the action within 30 days after the date of entry of this Order if the settlement
 agreement or other appropriate settlement documentation is not consummated.
        No other order shall be forthcoming from the Court except upon application by any party
 for final judgment, as prescribed by Rule 58, Federal Rules of Civil Procedure.
        Each party is to bear his, her or its own costs, unless otherwise agreed by the parties.


        DONE and ORDERED this 27th day of May, 2021.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE
